Title: From John Adams to James Warren, 8 September 1776
From: Adams, John
To: Warren, James


     
      
       September 8. 1776
      
     
     I am going tomorrow Morning on an Errand to Lord Howe not to beg a Pardon, I assure you, but to hear what he has to Say. He sent Sullivan here to let Us know that he wanted a Conversation with some Members of Congress. We are going to hear him, but as Congress have voted that they cannot Send Members to talk with him in their private Capacities but will send a Committee of their Body as Representatives of the free and independent States of America; I presume his Lordship cannot see Us, and I hope he will not, but if he should the whole will terminate in nothing. Some think it will occasion a delay of military operations, which they think We much want. I am not of this Mind. Some think it will clearly throw the Odium of continuing this War, on his Lordship and his Master. I wish it may. Others think it will silence the Tories, and establish the timid Whigs, I wish this also. But dont expect it. But all these Arguments and twenty others as weighty would not have convinced me of the Necessity, Propriety, or Utility of this Embassy, if Congress had not determined on it. I was totis Viribus against it, from first to last. But upon this Occasion N. H. C. and even V. gave Way. All sides agreed in sending me. The stanch and intrepid, I suppose, Such as were Enemies to the Measure as well as myself, pushed for me, that as little Evil might come of it, as possible. Others agreed to vote for me, in order to entice some of our Inflexibles to vote for the Measure. You will hear more of this Embassy. It will be famous enough.
     Your Secretary will rip about this Measure, and well he may.Nothing, I assure you but the unanimous Vote of Congress, the pressing Solicitation of the firmest Men in Congress and the particular Advice of my own Colleagues, at least of Mr Hancock and Mr Gerry would have induced me to have accepted this Trust.
    